Ostrander, J.
(dissenting). It is assumed that, except as costs may be awarded, the decision of this cause will be of no importance to the parties thereto. Defendant’s license to do business covered a period which expired last May. As, however, a decree was rendered in the court below in December, 1916 (the date not appearing), and it is contended that a different decree ought to have been given, and, as I am unable to agree with Mr. Justice Moore as to the proper disposition of the contentions made, I state my reasons for disagreement.
The contention of the plaintiff rested and rests upon the proposition that defendant had no right to conduct his saloon from May 1, 1916, because his bond was approved at an informal meeting of the township board, which one of the senior justices of the peace did not attend, and of which meeting he had no notice. It is to be inferred from the record before us that the *528township board was bound in law to approve the bond which defendant presented, and that refusal to do so would have been a breach of .official duty. That senior justice of the peace who was absent from the township board meeting held April 29, 1916, at which time the bond was approved, and who instituted this proceeding, testified upon cross-examination as follows:
“When I voted not to approve of that bond on the 28th day of April I didn’t know that I was violating my oath of office in so voting. We had been directed by this circuit court for the county of Ontonagon a year ago to reconvene and approve of the bond. I knew that at this meeting of the 28th of April a like bond was being submitted for approval. And yet I voted no. I thought we had the authority. And I am a party in this action. I started it of my own will and my own desire, with the consent of the other justice. The other members of the board are not authorizing me to do this. I believe it is against the wish and will of the other members of the board. I know that Mr. Turner took his bond after it had been approved, and delivered it to the county treasurer. I know that he paid $500 to the county treasurer, and I knew that the township board received that $500. As a member of the township board I never protested against the township receiving that $500. I even acknowledged receipt of the $500, and knew that the $500 went into the town treasury, and was then by the township board spent in the interests of the town.”
The prosecuting attorney, who is the plaintiff, says that two questions are involved: (1) Was the action approving of the bond void so that the license issued was illegal, and (2) is a bill for injunction against conducting the saloon and for cancellation of the license a proper remedy? In argument, after referring to Lewick v. Glazier, 116 Mich. 493 (74 N. W. 717), and Auditor General v. Sparrow, 116 Mich. 574 (74 N. W. 881), he says:
*529“An examination of these decisions, and of other decisions to the same effect, shows that the earlier decisions have not been modified, but that this court has held that technical nicety is not required in records of township boards, and that if the contrary does not appear, it will be presumed that the meetings were regularly called. In the present case, it was proved on behalf of the plaintiff that the meeting was in fact not regularly called or held, and was not a legal meeting, and while, under these later decisions, this court, from an inspection of the records alone, might presume the meeting to be a legal one, no such presumption can exist when, as in this case, it is conclusively proved that the meeting at which it was undertaken to approve the Turner bond was not a legal meeting. While there is no evidence in the case that Mr. Turner was guilty of actual, intentional fraud, it nevertheless does appear that he was present at the meeting; that he knew that Messrs. Brown, the supervisor, Kopperi, the clerk, and Hall and Kaiser, justices of the peace, constituted the township board of that township, and knew that they were not all present, and had sufficient knowledge to give him notice that this was not a legal meeting of the board. It follows, therefore, that the bond pursuant to which Turner’s license was issued has never been legally approved, and that the county treasurer was not authorized to issue a license to him to engage in the retail liquor business.”
The jurisdiction of equity in cases like this is confined to compelling the surrender and cancellation of instruments which, illegally and fraudulently obtained, nevertheless are evidence of apparent right to carry on the business. George v. Travis, 185 Mich. 597 (152 N. W. 207, L. R. A. 1915E, 408). Defendant relied and relies upon favorable action of a public official body in approving his bond. The county treasurer relied upon it in issuing the license. The favorable action of this official body, in this behalf, the defendant might have compelled. It was in fact irregular, and, because irregular, illegal, action. Good conscience does not demand that the apparent evidence which the *530township board was bound to furnish to defendant, and which it did furnish him, should be, because of the fault of the board, surrendered and canceled.
The decree should be reversed, and one entered dismissing the bill.
Steere and Brooke, JJ., concurred with Ostrander, J.